The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 28, 2015

                                       No. 04-15-00295-CR

                                        Gary Lee AVANT,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR5555
                          Honorable Jefferson Moore, Judge Presiding

                                          ORDER
       Appellant’s brief was due September 9, 2015, but it was not filed. This court notified
appellant’s counsel, William L. Baskette, of the deficiency by letter on September 14, 2015. See
Tex. R. App. P. 38.8(b)(2). Our letter advised counsel that this appeal would be abated for an
abandonment hearing if he failed to timely respond.

        Baskette has not filed appellant’s brief or otherwise responded to our letter. Pursuant to
Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we abate this appeal, remand the
case to the trial court, and order the trial court to conduct a hearing to determine:

       (1) whether appellant desires to prosecute his appeal, and

       (2) whether counsel has abandoned the appeal. The trial court must take steps to ensure
       effective assistance of counsel, including the appointment of new counsel if necessary.
       Because sanctions may be necessary, the trial court should make a finding as to whether
       William L. Baskette abandoned the appeal even if new counsel is retained or substituted.

       The trial court may, in its discretion, receive evidence on the first issue by sworn affidavit
from the appellant. The trial court shall, however, order appellant’s counsel to be present at the
hearing.

        The trial court is further ordered to make written findings and conclusions on these
issues. The clerk and court reporter are ordered to file in this court, no later than October 28,
2015, (1) a reporter’s record of the hearing, and (2) a supplemental clerk’s record containing the
court’s written findings of fact, conclusions of law, and recommendations addressing the above
issues. See Tex. R. App. P. 38.8(b)(3).




                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of September, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court